                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 1
                                                                Sep 27, 2019
                                                                    SEAN F. MCAVOY, CLERK
 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7     SAMANTHA JEAN S.,
 8             Plaintiff,                          No. 1:18-CV-03120-RHW
 9             v.                                  ORDER GRANTING
                                                   DEFENDANT’S MOTION FOR
10     COMMISSIONER OF SOCIAL                      REMAND AND GRANTING
       SECURITY,                                   PLAINTIFF’S MOTION FOR
11                                                 SUMMARY JUDGMENT IN PART
               Defendant.
12

13         Before the Court is Plaintiff’s Motion for Summary Judgment, ECF No. 10,

14   and Defendant’s Motion for Remand. ECF No. 16. Plaintiff brings this action

15   seeking judicial review pursuant to 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3)

16   of the Commissioner of Social Security’s final decision, which denied her

17   application for Disabled Adult Child Benefits under Title II of the Social Security

18   Act, 42 U.S.C. § 402(d), and her application for Supplemental Security Income

19   under Title XVI of the Act, 42 U.S.C. §1381-1383F. See Administrative Record

20   (AR) at 1297-1310.


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 1
 1          The Commissioner concedes error on one issue and the parties agree that the

 2   Administrative Law Judge’s (ALJ’s) decision is not supported by substantial

 3   evidence with respect to this issue. ECF No. 10 at 2, No. 16 at 4-8. However, the

 4   parties disagree on remedy—whether the Court should remand for further

 5   proceedings or for an award of benefits. Id. After reviewing the administrative

 6   record and briefs filed by the parties, the Court GRANTS Defendant’s Motion for

 7   Remand, GRANTS Plaintiff’s Motion for Summary Judgment in part, and

 8   REMANDS the case for additional proceedings consistent with this order.

 9                          I.      Jurisdiction and Procedural History

10          This case has a lengthy history. On January 26, 2009, Plaintiff filed an

11   application for Disabled Adult Child Benefits based on the earnings of her father,

12   Jimmy S., and an application for Supplemental Security Income. See AR 116, 340-

13   42, 343-49. In both applications, Plaintiff’s alleged onset date of disability was

14   January 1, 2008.1 AR 340, 343. Plaintiff’s applications were initially denied on

15   August 10, 2009, see AR 190-96, 197-205, and on reconsideration on October 13,

16   2009. See AR 210-14, 215-19.

17          A hearing with ALJ R.J. Payne occurred on February 8, 2011. AR 22, 24. At

18   this hearing, the ALJ heard testimony from medical expert Reuben Beezy, M.D.

19

20          1
              At a later hearing, Plaintiff clarified that she only seeks a closed period of disability for
     the period of January 1, 2008 to October 1, 2014. AR 1323, 1328.

     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 2
 1   AR 31-38. On May 12, 2011, ALJ Payne issued a decision concluding that

 2   Plaintiff was not disabled as defined in the Act and was therefore ineligible for

 3   benefits. AR 113-127. The Appeals Council denied Plaintiff’s request for review,

 4   see AR 133-35, and Plaintiff filed a complaint in this district challenging the denial

 5   of benefits. AR 140-43; see Samantha S. v. Astrue, 2:12-CV-03091-RHW, ECF

 6   No. 5 (E.D. Wash. 2012). Thereafter, Plaintiff advised the Commissioner that

 7   significant portions of the recording of the hearing—particularly the testimony of

 8   Dr. Beezy—were inaudible. AR 151, 184. In light of this, the parties filed a

 9   stipulated motion for remand for further proceedings. AR 151-52. The court

10   granted the parties’ stipulated motion and remanded the case for the ALJ to

11   conduct a de novo hearing and render a new decision. AR 147-150.

12         On May 16, 2013, ALJ Laura Valente held a second hearing. AR 59, 61. Dr.

13   Beezy submitted a letter and answered written interrogatories, but no medical

14   expert testified at the second hearing. AR 59-72, 1122, 1133-35. On August 30,

15   2013, ALJ Valente issued a decision again concluding that Plaintiff was not

16   disabled as defined in the Act and was therefore ineligible for benefits. AR 163-

17   175. Plaintiff requested review and on January 29, 2014, the Appeals Council

18   remanded the case back to the ALJ because Dr. Beezy did not testify at the new

19   hearing (nor did any other medical expert), and the ALJ also did not address Dr.

20   Beezy’s opinion regarding Plaintiff’s mental impairments. AR 184-85. The


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 3
 1   Appeals Council remanded the case for the ALJ to conduct a de novo hearing and

 2   issue a new decision. AR 185-86.

 3         On July 8, 2014, ALJ Valente held a third hearing. AR 73, 75. On August

 4   29, 2014, she issued a decision again concluding that Plaintiff was not disabled as

 5   defined in the Act and was therefore ineligible for benefits. AR 1-16. Because the

 6   district court had retained jurisdiction over the case, AR 148, Plaintiff moved to

 7   reopen proceedings in this district. See Samantha S. v. Astrue, 2:12-CV-03091-

 8   RHW, ECF No. 12 (E.D. Wash.). The Court granted Plaintiff’s request to reopen

 9   the case. Id., ECF No. 16.

10         Plaintiff moved for summary judgment, arguing that the ALJ erred by: (1)

11   rejecting Dr. Beezy’s revised opinion that she was incapable of full-time work; (2)

12   finding that Plaintiff’s fibromyalgia and Weber-Christian disease were non-

13   medically determinable impairments at step two of the sequential evaluation

14   process; and (3) discounting Plaintiff’s credibility on the bases of her activities of

15   daily living and drug-seeking behavior. Id., ECF No. 25 at 17.

16         In February 2016, the Court issued a decision rejecting most of Plaintiff’s

17   contentions but agreeing with one. Id., ECF No. 37. The Court concluded that the

18   ALJ did not err in rejecting Dr. Beezy’s revised opinion or in discounting

19   Plaintiff’s credibility on the bases of her daily work activities and drug-seeking

20   behavior. Id. at 10-12, 17-22. The Court further concluded that the ALJ did not err


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 4
 1   in determining that Weber-Christian disease was not a medically determinable

 2   impairment. Id. at 14-16. The Court reasoned that the medical record did not

 3   provide any objective evidence of Weber-Christian disease and that this alleged

 4   diagnosis rested entirely on subjective information provided by Plaintiff. Id. at 16.

 5         However, the Court agreed with Plaintiff that the ALJ erred in concluding

 6   that fibromyalgia was not one of her medically determinable impairments. Id. at

 7   13-14. The Court determined that remand was appropriate for the ALJ to accept

 8   the condition of fibromyalgia as a medically determinable impairment, credit the

 9   opinion of Plaintiff’s rheumatologist (Chad Byrd, M.D.), recalculate Plaintiff’s

10   residual functional capacity, and present the new residual functional capacity to a

11   vocational expert. Id. at 22-23. Accordingly, the Court granted Plaintiff’s motion

12   for summary judgment in part, remanded the case to the Commissioner for

13   additional proceedings, and entered judgment in favor of Plaintiff. Id. at 23.

14         In March 2016, the Appeals Council remanded the case to ALJ Glenn G.

15   Meyers with instructions to conduct a new hearing and issue a new decision. AR

16   1427-29. On October 11, 2017, the ALJ held a fourth hearing. AR 1331, 1333. On

17   March 9, 2018, he issued a new decision. AR 1297-1310. Per the Court’s

18   instructions, he credited Dr. Byrd’s opinion and found that fibromyalgia was one

19   of Plaintiff’s severe impairments. AR 1303. Nevertheless, the ALJ concluded that

20   Plaintiff was not disabled as defined in the Act and was therefore ineligible for


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 5
 1   benefits. AR 1310. Plaintiff did not file written exceptions nor did the Appeals

 2   Council opt to review the decision, so the ALJ’s decision became administratively

 3   final once the period for review expired. AR 1298; see 20 CFR § 416.1455; 20

 4   CFR § 416.1468(a). On July 6, 2018, Plaintiff timely filed the present action

 5   seeking judicial review of the Commissioner’s final decision. ECF No. 1.

 6   Accordingly, Plaintiff’s claims are properly before the Court pursuant to 42 U.S.C.

 7   § 1383(c)(3) and 42 U.S.C. § 405(g).

 8                       II.    Five-Step Sequential Evaluation Process

 9         The Social Security Act defines disability as the “inability to engage in any

10   substantial gainful activity by reason of any medically determinable physical or

11   mental impairment which can be expected to result in death or which has lasted or

12   can be expected to last for a continuous period of not less than twelve months.” 42

13   U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant shall be determined to be

14   under a disability only if the claimant’s impairments are so severe that the claimant

15   is not only unable to do his or her previous work, but cannot, considering

16   claimant’s age, education, and work experience, engage in any other substantial

17   gainful work that exists in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

18         The Commissioner has established a five-step sequential evaluation process

19   for determining whether a claimant is disabled within the meaning of the Social

20


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 6
 1   Security Act. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); Lounsburry v. Barnhart,

 2   468 F.3d 1111, 1114 (9th Cir. 2006).

 3         Step one inquires whether the claimant is presently engaged in “substantial

 4   gainful activity.” 20 C.F.R. §§ 404.1520(b), 416.920(b). Substantial gainful

 5   activity is defined as significant physical or mental activities done or usually done

 6   for profit. 20 C.F.R. §§ 404.1572, 416.972. If the claimant is engaged in substantial

 7   activity, he or she is not entitled to disability benefits. 20 C.F.R. §§ 404.1571,

 8   416.920(b). If not, the ALJ proceeds to step two.

 9         Step two asks whether the claimant has a severe impairment, or combination

10   of impairments, that significantly limits the claimant’s physical or mental ability to

11   do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). A severe

12   impairment is one that has lasted or is expected to last for at least twelve months,

13   and must be proven by objective medical evidence. 20 C.F.R. §§ 404.1508-09,

14   416.908-09. If the claimant does not have a severe impairment, or combination of

15   impairments, the disability claim is denied and no further evaluative steps are

16   required. Otherwise, the evaluation proceeds to the third step.

17         Step three involves a determination of whether one of the claimant’s severe

18   impairments “meets or equals” one of the listed impairments acknowledged by the

19   Commissioner to be sufficiently severe as to preclude substantial gainful activity.

20   20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526 & 416.920(d), 416.925, 416.926;


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 7
 1   20 C.F.R. § 404 Subpt. P. App. 1 (“the Listings”). If the impairment meets or

 2   equals one of the listed impairments, the claimant is per se disabled and qualifies

 3   for benefits. Id. If the claimant is not per se disabled, the evaluation proceeds to the

 4   fourth step.

 5         Step four examines whether the claimant’s residual functional capacity

 6   enables the claimant to perform past relevant work. 20 C.F.R. §§ 404.1520(e)-(f),

 7   416.920(e)-(f). If the claimant can still perform past relevant work, the claimant is

 8   not entitled to disability benefits and the inquiry ends. Id.

 9         Step five shifts the burden to the Commissioner to prove that the claimant is

10   able to perform other work in the national economy, taking into account the

11   claimant’s age, education, and work experience. See 20 C.F.R. §§ 404.1512(f),

12   404.1520(g), 404.1560(c) & 416.912(f), 416.920(g), 416.960(c). To meet this

13   burden, the Commissioner must establish that (1) the claimant is capable of

14   performing other work; and (2) such work exists in “significant numbers in the

15   national economy.” 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2); Beltran v. Astrue,

16   676 F.3d 1203, 1206 (9th Cir. 2012).

17                                III.   Standard of Review

18         A district court’s review of a final decision of the Commissioner is governed

19   by 42 U.S.C. § 1383(c)(3) and 42 U.S.C. § 405(g). The scope of review under

20   these sections is limited, and the Commissioner’s decision will be disturbed “only


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 8
 1   if it is not supported by substantial evidence or is based on legal error.” Hill v.

 2   Astrue, 698 F.3d 1144, 1158-59 (9th Cir. 2012) (citing § 405(g)). Substantial

 3   evidence means “more than a mere scintilla but less than a preponderance; it is

 4   such relevant evidence as a reasonable mind might accept as adequate to support a

 5   conclusion.” Id. at 1159.

 6         In reviewing a denial of benefits, a district court may not substitute its

 7   judgment for that of the ALJ. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir.

 8   1992). When the ALJ presents a reasonable interpretation that is supported by the

 9   evidence, it is not the role of the courts to second-guess it. Rollins v. Massanari,

10   261 F.3d 853, 857 (9th Cir. 2001). Even if the evidence in the record is susceptible

11   to more than one rational interpretation, if inferences reasonably drawn from the

12   record support the ALJ’s decision, then the court must uphold that decision.

13   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); see also Thomas v.

14   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

15                                 IV.    Statement of Facts

16         The facts of the case are set forth in detail in the transcript of proceedings

17   and only briefly summarized here. Plaintiff was 18 years old on the alleged date of

18   onset, which the regulations define as a younger person. AR 340, 1334-35; see 20

19   C.F.R. §§ 404.1563(c), 416.963(c). She attended school through the 10th grade and

20   can read, write, and communicate in English. AR 55-56, 375, 383, 1355. She has


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 9
 1   past relevant work as a fast food worker, a hostess, a fast food cook, and a

 2   waitress. AR 53-54, 377, 398, 1309.

 3                               V.     The ALJ’s Findings

 4         The ALJ determined that Plaintiff was not under a disability within the

 5   meaning of the Act at any time from January 1, 2008 through October 1, 2014 (the

 6   requested closed period). AR 1310.

 7         At step one, the ALJ found that Plaintiff had not engaged in substantial

 8   gainful activity during the requested closed period (citing 20 C.F.R. §§ 404.1571 et

 9   seq., 416.971 et seq.). AR 1303.

10         At step two, the ALJ found that during the requested closed period, Plaintiff

11   had the following severe impairments: fibromyalgia, asthma, and chronic pain

12   syndrome (citing 20 C.F.R. §§ 404.1520(c), 416.920(c)). AR 1303.

13         At step three, the ALJ found that during the requested closed period,

14   Plaintiff did not have an impairment or combination of impairments that met or

15   medically equaled the severity of one of the listed impairments in 20 C.F.R. § 404,

16   Subpt. P, Appendix 1 (citing 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526,

17   416.920(d), 416.925, 416.926). AR 1304.

18         At step four, the ALJ found that during the requested closed period,

19   Plaintiff had the residual functional capacity to perform sedentary work as defined

20   in 20 C.F.R. §§ 404.1567(a), 416.967(a), including the abilities to occasionally


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 10
 1   stoop, squat, crouch, crawl, kneel, climb ramps, and climb stairs. AR 1305-06. The

 2   ALJ further found that Plaintiff could engage in unskilled, repetitive, routine tasks

 3   in two-hour increments. AR 1305-06. However, the ALJ found that Plaintiff could

 4   never climb ladders, ropes, scaffolds, or be exposed to pulmonary irritants. AR

 5   1306. In terms of her job attendance, the ALJ found that she would have been

 6   absent from work 10 times per year and off task eight percent of the time. AR

 7   1306.

 8           Given these limitations, the ALJ found that during the requested closed

 9   period, Plaintiff was unable to perform any past relevant work. AR 1309.

10           At step five, the ALJ found that in light of Plaintiff’s age, education, work

11   experience, and residual functional capacity, there were jobs that existed in

12   significant numbers in the national economy that she could perform (citing 20

13   C.F.R. §§ 404.1569, 416.969). AR 1309. These included a document preparer, a

14   call-out operator, and a food and beverage order clerk. AR 1310.

15                                  VI.    Issues for Review

16           Plaintiff argues that: (1) her residual functional capacity—specifically, the

17   finding that she would miss 10 days of work per year and be off task eight percent

18   of the time—compels disability; (2) substantial evidence does not support the

19   ALJ’s step five finding that other jobs existed in significant numbers in the

20   national economy that she could perform; (3) the ALJ improperly evaluated her


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 11
 1   conditions of Weber-Christian disease and panniculitis; (4) the ALJ improperly

 2   evaluated and weighed the medical opinion evidence; and (5) the ALJ improperly

 3   discredited her subjective pain complaint testimony. ECF No. 10 at 4-21.

 4                                    VII. Discussion

 5   A.    Substantial Evidence does not Support the ALJ’s Step Five Finding that
           Other Jobs Existed in Significant Numbers in the National Economy
 6         that Plaintiff Could Perform

 7         1.     The parties agree error occurred

 8         Both parties agree that substantial evidence does not support the ALJ’s step

 9   five finding that other jobs existed in significant numbers in the national economy

10   that Plaintiff could perform. ECF No. 10 at 5-8, No. 16 at 4-8. The parties both

11   essentially agree to the following: At step five, the ALJ found that Plaintiff—who

12   was limited to sedentary, unskilled work—could perform three different jobs that

13   existed in significant numbers in the national economy: a document preparer, a

14   call-out operator, and a food and beverage order clerk. AR 1310. In making this

15   finding, the ALJ relied on the testimony of vocational expert Casey Kilduff. See

16   AR 1310, 1358-1373, 1554-56.

17         However, the ALJ’s reliance on each of these three jobs was error. With

18   respect to the document preparer job, the ALJ stopped counsel’s cross-examination

19   of Ms. Kilduff about aspects of this position and stated that he would “withdraw

20   the document preparer position” from consideration. AR 1371; see also AR 1368.


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 12
 1   However, the ALJ then relied on this position in the written decision as a job

 2   Plaintiff could perform. See AR 1310.

 3          With respect to the call-out operator job, Ms. Kilduff testified that this

 4   position was an umbrella term for four separate occupations, which totaled 13,500

 5   jobs nationally. AR 1372. However, the parties agree that three of these four

 6   occupations had a Specific Vocational Preparation (SVP) rating 2 that precluded

 7   Plaintiff from actually performing them. ECF No. 10 at 7, No. 16 at 5-6. 3 After

 8   excluding these three occupations, it is unclear how many jobs were available

 9   nationally in the one remaining occupation that Plaintiff could perform. However,

10   the parties agree that the ALJ erred in finding that it was a “significant” number.

11   Id.

12          The same error occurred with respect to the food and beverage order clerk

13   job. Ms. Kilduff testified that this position was an umbrella term for eleven

14   separate occupations, which totaled 14,700 4 jobs nationally. AR 1361, 1372.

15
            2
16             The SVP rating measures how long it takes a typical worker to learn how to do his or
     her job at an average performance level. There are nine SVP levels; the higher the SVP number
     the more training needed to learn the job. Two of these jobs had an SVP 3 rating and the third
17   had an SVP 5 rating, which are considered semi-skilled and skilled positions.
             3
               Both parties cite to “Plaintiff’s Exhibit A” for the SVP ratings of the various DOT
18   occupations, and Plaintiff cites to this alleged document for the number of these jobs available
     nationally. ECF No. 10 at 7-8, No. 16 at 5-6. “Plaintiff’s Exhibit A” is not attached to any of the
19   parties’ briefs, nor does it appear to be contained anywhere in the administrative record. Because
     the Court does not have access to this document, the Court accepts the veracity of only those
     facts to which both parties agree.
20           4
               The ALJ’s decision incorrectly stated that 147,000 of these jobs existed nationally. AR
     1310.

     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 13
 1   However, the parties agree that Plaintiff could not actually perform either nine or

 2   ten5 of these eleven occupations. ECF No. 10 at 7-8, No. 16 at 6. After excluding

 3   these, it is unclear how many jobs were available nationally in the remaining

 4   occupation(s) that Plaintiff could perform. However, the parties agree that the ALJ

 5   erred in finding that it was a “significant” number. Id.

 6          2.      Remedy

 7          While the parties agree that substantial evidence does not support the ALJ’s

 8   step five finding, they disagree on remedy—whether the Court should remand for

 9   an immediate award of benefits or for further proceedings. Id.

10          Errors in the ALJ’s decision do not automatically entitle a claimant to

11   disability benefits. Strauss v. Comm’r of Soc. Sec., 635 F.3d 1135, 1138 (9th Cir.

12   2011). The Court can either remand the case for additional evidence and findings

13   or remand for an award of benefits. Smolen, 80 F.3d at 1292. Remand for further

14   administrative proceedings is appropriate when there are outstanding issues that

15   must be resolved before a disability determination can be made, or when there is a

16   need to resolve ambiguities in or otherwise enhance the record. See Treichler v.

17   Comm’r of Soc. Sec., 775 F.3d 1090, 1100-01 (9th Cir. 2014); Taylor v. Comm’r of

18   Soc. Sec. Admin., 659 F.3d 1228, 1235 (9th Cir. 2011); Harman v. Apfel, 211 F.3d

19          5
              Plaintiff states that she could not perform nine of these jobs (two light jobs, plus seven
     with a high SVP rating), ECF No. 10 at 7-8, while the Commissioner states that she could not
20   perform ten of them. ECF No. 16 at 6. It is unclear which is correct, given that the Court does not
     have access to “Plaintiff’s Exhibit A.”

     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 14
 1   1172, 1178 (9th Cir. 2000). Conversely, remand for an immediate award of

 2   benefits is appropriate where the record has been developed fully and further

 3   administrative proceedings would serve no useful purpose. Benecke v. Barnhart,

 4   379 F.3d 587 (9th Cir. 2004).

 5          In this case, central issues with respect to the vocational evidence are

 6   unresolved and the Court finds that further proceedings are necessary for a proper

 7   determination to be made. Importantly, the record does not identify how many call-

 8   out operator and food and beverage order clerk jobs remained in the national

 9   economy after excluding the occupations with SVP ratings that Plaintiff could not

10   actually perform. 6

11          Moreover, there is no evidence that the three jobs discussed in the ALJ’s

12   step five analysis—a document preparer, a call-out operator, and a food and

13   beverage order clerk—are the only jobs in the national economy that someone with

14   Plaintiff’s residual functional capacity could perform. In fact, at the hearing, Ms.

15   Kilduff testified at length about another job—a “parimutel ticket checker,” who

16   verifies the accuracy and validity of attendees’ tickets at events. AR 1371. Ms.

17   Kilduff testified that this was a sedentary job, that someone with Plaintiff’s

18   limitations could perform it, and that 34,000 of these positions existed in the

19

20          6
               Plaintiff states that this information is contained in “Plaintiff’s Exhibit A,” but again,
     Plaintiff fails to provide this document.

     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 15
 1   national economy. AR 1370. After Ms. Kilduff described this job, the ALJ then

 2   told Plaintiff’s counsel that he would withdraw the document preparer position

 3   from consideration. AR 1371. It is unclear why the ALJ never ultimately

 4   considered the parimutel ticket checker position in his step five analysis.

 5          Because the record has not been fully developed and there is a need to

 6   resolve ambiguities, take additional evidence, and re-evaluate step five of the

 7   sequential evaluation process, remand for further proceedings is appropriate. See

 8   Treichler, 775 F.3d at 1100-01. As such, Plaintiff’s request for remand for an

 9   immediate award of benefits is denied. Upon remand, the Commissioner should

10   obtain supplemental vocational expert evidence to clarify the effect of the assessed

11   limitations on Plaintiff’s ability to perform other work in the national economy,

12   including the number of jobs available. Once this evidence is obtained, the

13   Commissioner should re-evaluate step five of the sequential evaluation process.

14   B.    The ALJ’s Residual Functional Capacity Finding does not
           Unambiguously Compel Disability
15
           Plaintiff argues that her residual functional capacity—specifically, the
16
     finding that she would miss 10 days of work per year and be off task eight percent
17
     of the time—compels a finding of disability. ECF No. 10 at 4-5. She argues that if
18
     someone is off task eight percent of the time during his or her probationary period,
19
     he or she would likely be terminated. Id. She also argues that if someone missed
20
     work 10 times per year, then statistically he or she would likely miss work at least

     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 16
 1   once during his or her probationary period and would also likely be terminated for

 2   that reason. Id.

 3         Nevertheless, Ms. Kilduff testified that someone who missed work 10 times

 4   per year and was off task 8 percent of the time could still gainfully perform the

 5   jobs of a document preparer, call-out operator, and food and beverage order clerk.

 6   AR 1360. Ms. Kilduff did testify that, generally, if someone missed work

 7   consistently or was not productive during the probationary period, then that person

 8   would likely be terminated. AR 1362-63. She further testified that generally “there

 9   should not be any absences” in the first 90 days of employment, although

10   “[c]ertainly there may be some employers out there that would accommodate for

11   that.” AR 1363. However, Ms. Kilduff never opined that this would in fact happen

12   to Plaintiff, nor did she ever change her opinion that Plaintiff could still maintain

13   these three jobs in spite of her attendance and productivity limitations. AR 1358-

14   1373. Plaintiff’s contention that she would necessarily be terminated is speculative

15   and not supported by Ms. Kilduff’s testimony. Accordingly, the residual functional

16   capacity finding does not unambiguously compel disability.

17         However, given that the Court is remanding this matter for the

18   Commissioner to obtain supplemental vocational expert evidence and re-evaluate

19   step five of the sequential evaluation process, the ALJ is encouraged to inquire

20


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 17
 1   what impact, if any, Plaintiff’s attendance and productivity limitations would have

 2   on her ability to successfully sustain employment through a probationary period.

 3

 4   C.    The ALJ’s Evaluation of Weber-Christian Disease and Panniculitis

 5         Plaintiff argues the ALJ improperly evaluated her conditions of Weber-

 6   Christian disease and panniculitis. ECF No. 10 at 8-13. She raises three different

 7   arguments: (1) that Weber-Christian disease and panniculitis are actually the same

 8   condition, and the ALJ erred by differentiating the two; (2) that the ALJ erred in

 9   finding that her panniculitis was non-severe; and (3) that the ALJ erred by failing

10   to evaluate her panniculitis under Listing 14.06. Id.

11         1.     Weber-Christian disease and panniculitis

12         Plaintiff first argues that Weber-Christian disease and panniculitis are

13   actually the same condition, and that the ALJ erred in finding that she had

14   panniculitis but not Weber-Christian disease. Id. at 9-10.

15         This argument fails for several reasons. First, she cites no evidence in the

16   record that supports her claim that the ALJ should have treated Weber-Christian

17   disease and panniculitis identically. Id. She cites several internet sources (which

18   are not in the record), a biopsy report, and a chart note from Dr. Marvin Scotvold

19   that documents a physical examination and treatment plan. Id. (citing AR 1862,

20


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 18
 1   1870). The biopsy report and chart note do not support Plaintiff’s contention. See

 2   AR 1862, 1870.

 3          Moreover, this Court previously upheld the ALJ’s conclusion that Plaintiff

 4   did not have Weber-Christian disease. See Samantha S. v. Astrue, 2:12-CV-03091-

 5   RHW, ECF No. 37 at 14-16 (E.D. Wash.). In doing so, the Court noted that

 6   Plaintiff also had panniculitis, but that it was found to be non-severe. Id. at 15 n.2.

 7   Because the Court (and the parties) treated these conditions as separate in the prior

 8   appeal, the Court declines to revisit these determinations now. See Richardson v.

 9   United States, 841 F.2d 993, 996 (9th Cir. 1988).

10          2.      ALJ’s finding that Plaintiff’s panniculitis was non-severe

11          Plaintiff also argues the ALJ erred in finding that her panniculitis condition

12   was not severe.7 ECF No. 10 at 10-12.

13          At step two in the sequential evaluation, the ALJ must determine whether a

14   claimant has a medically severe impairment or combination of impairments. 20

15   C.F.R. § 416.920(a)(4)(ii). First, the claimant must establish that he or she has a

16   medically determinable impairment. 20 C.F.R. § 416.921. The impairment must be

17   established by objective medical evidence—a claimant’s statements regarding his

18   or her symptoms are insufficient. 20 C.F.R. § 416.921. A diagnosis itself does not

19
            7
              Because the Court only noted in its last decision that Plaintiff’s panniculitis was found
20   to be non-severe and did not substantively analyze the issue, the law of the case doctrine does not
     control this issue. See Richardson, 841 F.2d at 996.

     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 19
 1   equate to a finding of severity. Edlund v. Massanari, 253 F.3d 1152, 1159-60 (9th

 2   Cir. 2001). To be severe, an impairment must significantly limit a claimant’s

 3   ability to perform basic work activities. 20 C.F.R. § 416.922; Edlund, 253 F.3d at

 4   1159.

 5           In finding that Plaintiff’s panniculitis was not severe, the ALJ noted that this

 6   skin condition only appeared sporadically throughout the closed period at issue

 7   with transient lesions, and that these resolved with treatment. AR 1303. For

 8   example, during emergency room visits in November and December 2008,

 9   Plaintiff had “small faintly pink spots on her legs,” which appeared to be “healing

10   well.” AR 751. Although she complained of pain over these areas, the examination

11   of her legs was otherwise “quite benign.” AR 751. In January 2009 she had “[m]ild

12   discoloration” and hyperpigmentation in her legs, but no other problems. AR 529.

13   In August 2009 she developed a rash consistent with panniculitis, see AR 1028, but

14   by her appointment in November 2009 the rash had gone away, she had no

15   abscesses, and she had “[n]o evidence of a panniculitis at [that] point.” AR 1126.

16   Examinations in September 2010, January 2011, March 2011, June 2011, and

17   September 2011 revealed no skin lesions, no rashes, no abscess formation, and,

18   importantly, “no active panniculitis.” See AR 920, 1683, 1693, 1699, 1720.

19           Plaintiff argues that her symptoms were severe. However, many of the

20   records she cites are grounded in her own subjective symptom reports or


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 20
 1   conditions other than panniculitis. For example, she notes an emergency room visit

 2   where she sought narcotics due to painful leg lesions, ECF No. 10 at 10 (citing AR

 3   514), but the doctor noted only “some lesion slightly elevated . . . without redness.”

 4   AR 514. She notes a number of other emergency room visits, but these were due to

 5   a number of other conditions including MRSA, “bilateral knee pain,” and a kidney

 6   mass. ECF No. 10 at 10-11; see AR 723, 846, 1142.

 7          In sum, although Plaintiff offers a rational, alternative interpretation of the

 8   record, the Court concludes that the ALJ’s interpretation of the record was also

 9   rational and, therefore, must be upheld. See Crawford v. Berryhill, 745 F. App’x

10   751, 753 (9th Cir. 2018) (rejecting objections to the ALJ’s findings because they

11   “amount[ed] to advocating for alternatives to the ALJ’s rational interpretation of

12   the record and therefore d[id] not demonstrate error”).

13          3.      ALJ not evaluating panniculitis under Listing 14.06

14          Finally, Plaintiff argues that the ALJ erred by failing to analyze her

15   panniculitis under Listing 14.06 (undifferentiated and mixed connective tissue

16   disease). ECF No. 10 at 12-13. However, Plaintiff, who was represented by

17   counsel, did not allege or argue at any point to the ALJ that her panniculitis

18   symptoms should have met this listing.8 See 1331-1373. Claimants have the burden

19          8
               The Commissioner argues that Plaintiff cannot meet the criteria for this listing because
     she cannot show any “clinical features and serologic (blood test) findings, such as rheumatoid
20   factor or antinuclear antibody (consistent with an autoimmune disorder).” ECF No. 16 at 11. The
     Court need not reach this issue.

     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 21
 1   of proving that an impairment meets or equals a listing. Burch v. Barnhart, 400

 2   F.3d 676, 683 (9th Cir. 2005). Importantly, an ALJ is not required to discuss the

 3   combined effects of a claimant’s impairments or compare them to any listing in an

 4   equivalency determination unless the claimant presents such an argument and

 5   evidence in an effort to establish that a specific listing has been met. See Burch,

 6   400 F.3d at 683. Because Plaintiff did not present any such argument to the ALJ,

 7   either at the hearing or in briefing, the ALJ cannot be faulted for not analyzing this

 8   particular listing. See Lester L. v. Comm’r of Soc. Sec., 1:17-cv-03136-RHW, ECF

 9   No. 28 at 4-5 (E.D. Wash. 2017).

10   D.    The ALJ did not Err in Weighing the Medical Opinion Evidence

11         Plaintiff argues that the ALJ erred in evaluating the medical opinion

12   evidence. ECF No. 10 at 13-19. Specifically, she argues the ALJ erred in

13   weighing the medical opinions from five providers: (1) treating physician T. Kent

14   Vye, D.O.; (2) treating physician Billy Nordyke, D.O.; (3) non-examining expert

15   witness Reuben Beezy, M.D.; (4) non-examining physician Howard Platter, M.D.;

16   and (5) treating physician Clark Kwok, M.D. Id.

17         1.     Legal standards

18         Title II’s and XVI’s implementing regulations distinguish among the

19   opinions of three types of physicians: (1) those who treat the claimant (treating

20   physicians); (2) those who examine but do not treat the claimant (examining


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 22
 1   physicians); and (3) those who neither examine nor treat the claimant but who

 2   review the claimant’s file (non-examining physicians). Holohan v. Massanari, 246

 3   F.3d 1195, 1201-02 (9th Cir. 2001); see 20 C.F.R. § 416.927(c)(1)-(2). Generally,

 4   a treating physician’s opinion carries more weight than an examining physician’s,

 5   and an examining physician’s opinion carries more weight than a non-examining

 6   physician’s. Holohan, 246 F.3d at 1202.

 7          If a treating or examining doctor’s opinion is contradicted by another

 8   doctor’s opinion—as is the case here 9—an ALJ may only reject it by providing

 9   “specific and legitimate reasons that are supported by substantial evidence.”

10   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). An ALJ satisfies the

11   “specific and legitimate” standard by “setting out a detailed and thorough summary

12   of the facts and conflicting clinical evidence, stating his [or her] interpretation

13   thereof, and making findings.” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

14   2014). In contrast, an ALJ fails to satisfy the standard when he or she “rejects a

15   medical opinion or assigns it little weight while doing nothing more than ignoring

16   it, asserting without explanation that another medical opinion is more persuasive,

17   or criticizing it with boilerplate language that fails to offer a substantive basis for

18   his [or her] conclusion.” Id. at 1012-13.

19          9
              Plaintiff argues that Dr. Vye’s and Dr. Nordyke’s opinions were uncontradicted and
     therefore “clear and convincing reasons were required” to not give them controlling weight. ECF
20   No. 10 at 15-16. This is incorrect—their opinions were contradicted by Dr. Howard Platter. AR
     1308.

     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 23
 1         2.     Treating physician T. Kent Vye, D.O.

 2         Dr. Vye opined that Plaintiff “can work light duty no heavylifting over 20

 3   lbs 30 hours per week.” AR 1221. The ALJ discounted Dr. Vye’s opinion to the

 4   extent he limited Plaintiff to 30 hours per week, reasoning that Dr. Vye did not

 5   explain any basis for this conclusion. This was proper. Thomas, 278 F.3d at 957

 6   (ALJs may discount opinions that are conclusory, unexplained, or inadequately

 7   supported by clinical findings); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d

 8   1190, 1195 (9th Cir. 2004); Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir.

 9   2001); Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992); see 20 C.F.R. §

10   404.1527(d)(3) (“The better an explanation a source provides for an opinion, the

11   more weight we will give that opinion.”).

12       Citing Garrison v. Colvin, 759 F.3d 995, 1013 (9th Cir. 2014) and Trevizo v.

13   Berryhill, 871 F.3d 664, 677 n.4 (9th Cir. 2017), Plaintiff argues that the Ninth

14   Circuit has abrogated the long-standing principle that ALJs may discount medical

15   opinions that are conclusory, unexplained, or inadequately supported by clinical

16   findings. ECF No. 10 at 14-15. Neither case did so. Plaintiff mentions in passing

17   that Dr. Vye’s unexplained opinion is based on his “significant experience [with

18   her] and supported by numerous records,” Id. at 14 (quoting Garrison, 759 F.3d at

19   1013), but fails to explain further or cite any medical records that support this

20


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 24
 1   proposition. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2

 2   (9th Cir. 2008) (party’s failure to argue with specificity results in waiver of issue).

 3

 4

 5         3.     Treating physician Billy Nordyke, D.O.

 6       In June 2009, Dr. Nordyke submitted forms to the state agency opining on

 7   Plaintiff’s limitations. AR 776-77. He opined that Plaintiff’s pain limited her to

 8   working “0 hrs (unable to participate).” AR 776. However, he also checked the box

 9   indicating that Plaintiff could perform sedentary work, which was the most

10   restrictive option available. AR 776. The form then asked, “How long will the

11   person’s condition likely limit the ability to work?” AR 777. Dr. Nordyke

12   responded, “6 months.” AR 777.

13         The ALJ discounted Dr. Nordyke’s opinion for two reasons. AR 1308. The

14   ALJ reasoned that it was internally inconsistent—i.e., Dr. Nordyke opined Plaintiff

15   could not work, but then checked the box limiting her to sedentary work. AR 1308.

16   The parties dispute whether this was actually inconsistent. ECF No. 10 at 16, No.

17   16 at 13-14. However, the Court need not resolve this issue because the ALJ gave a

18   second reason for discounting Dr. Nordyke’s opinion: that Plaintiff’s condition

19   would only limit her ability to work for six months. AR 1308. Medical opinions

20   that assess only temporary limitations lasting less than 12 months are of little


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 25
 1   probative value. See Husnija M. v. Comm’r of Soc. Sec., No. 2:18-cv-00147-RHW,

 2   ECF No. 15 at 20 (E.D. Wash. 2018) (noting that provider’s six-month restriction

 3   from work was valid reason to discount the opinion); Carmickle, 533 F.3d at 1165

 4   (explaining that doctor’s “two-week excuse from work” was not indicative of

 5   “claimant’s long-term functioning”); Cf. 42 U.S.C. § 423(d)(1)(A). Plaintiff

 6   contends that Dr. Nordyke only opined that her limitations “may” last another six

 7   months, ECF No. 10 at 16, but this is incorrect—the question was how long

 8   Plaintiff’s conditions would “likely” limit her ability to work. AR 777. The ALJ

 9   properly discounted Dr. Nordyke’s opinion.

10         4.     Non-examining expert witness Reuben Beezy, M.D.

11         The ALJ called Dr. Beezy as a medical expert at the first hearing to provide

12   a medical opinion. AR 28-37. Without seeing the updated medical records, he

13   testified that Plaintiff could perform full-time sedentary work. AR 36. After

14   reviewing the medical records that were unavailable at the first hearing, Dr. Beezy

15   revised his opinion, added several diagnoses, and stated that Plaintiff was limited

16   to less than sedentary work and could not work full time. AR 1122. The next

17   month he revised his opinion again, added several more diagnoses, and opined that

18   Plaintiff could actually perform sedentary work with some restrictions. AR 1133-

19   35.

20


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 26
 1         In her first appeal to this Court, Plaintiff argued that the ALJ erred in

 2   discounting Dr. Beezy’s second opinion that she was incapable of working full

 3   time. See Samantha S. v. Astrue, 2:12-CV-03091-RHW, ECF No. 25 at 18-22

 4   (E.D. Wash.). The Court rejected this argument and concluded that the ALJ did not

 5   err “in affording little weight to Dr. Beezy’s second opinion.” Id., ECF No. 37 at

 6   12. Plaintiff repeats this exact argument now, ECF No. 10 at 17-18, and the Court

 7   declines to revisit its prior determination. See Richardson, 841 F.2d at 996. But in

 8   any event, the ALJ again discounted Dr. Beezy’s second opinion because it was

 9   cursory and did not explain the basis for these limitations. AR 1308; see AR 1122.

10   This was proper. See Thomas, 278 F.3d at 957.

11         5.     Non-examining physician Howard Platter, M.D.

12         In October 2009, Dr. Platter reviewed the medical record and concurred with

13   the state agency’s initial assessment that Plaintiff was able to perform light work

14   with a variety of restrictions. See AR 779-86, 828. The ALJ included some

15   restrictions in addition to those contained in Dr. Platter’s opinion, but otherwise

16   adopted his opinion. AR 1308.

17         Plaintiff argues that Dr. Platter simply “rubber stamp[ed]” the state agency

18   single decisionmaker’s assessment and that this violated the rule against affording

19   weight to these types of assessments. ECF No. 10 at 18-19. However, Dr. Platter’s

20   opinion expressly states that he “reviewed all previous and current medical


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 27
 1   information on record,” and that with this information, he agreed with the state

 2   agency’s determination. AR 828. Plaintiff’s claim that Dr. Platter simply “rubber-

 3   stamp[ed]” the single decisionmaker’s assessment lacks evidentiary support.

 4

 5

 6         6.     Treating physician Clark Kwok, M.D.

 7         In January 2010, Dr. Kwok submitted forms opining on Plaintiff’s

 8   limitations. AR 829-831. He opined that Plaintiff was pregnant and had “severe

 9   anxiety,” but that her anxiety condition did not limit her ability to perform or look

10   for work. AR 829. He also opined that Plaintiff could perform sedentary work. AR

11   830. The ALJ determined that Plaintiff’s anxiety was non-severe, see AR 1304, but

12   otherwise adopted the remainder of Dr. Kwok’s opinion. AR 1308.

13         Plaintiff argues that the ALJ erred in crediting Dr. Kwok’s opinion, arguing

14   that Dr. Kwok only evaluated her for anxiety and pregnancy and did not assess her

15   for fibromyalgia, chronic pain, or asthma. ECF No. 10 at 19. This is incorrect. Dr.

16   Kwok’s report does not state that he only evaluated her for anxiety and pregnancy,

17   nor does it state that he did not treat her other conditions. AR 829-31. Plaintiff

18   acknowledges Dr. Kwok was her treating physician. ECF No. 10 at 19. Plaintiff’s

19   argument that his opinion was “irrelevant” is therefore without merit. Id. at 19.

20   E.    Plaintiff’s Subjective Symptom Complaints


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 28
 1          Plaintiff argues the ALJ erred by discounting the credibility of her testimony

 2   regarding her subjective symptoms. ECF No. 10 at 19-21.

 3          In her prior appeal to this Court, Plaintiff argued that the ALJ erred in

 4   discounting her credibility on the bases of (1) her daily childcare and work

 5   activities during the alleged period of disability and (2) her drug-seeking behavior.

 6   See Samantha S. v. Astrue, 2:12-CV-03091-RHW, ECF No. 25 at 27-32 (E.D.

 7   Wash.). The Court held that Plaintiff’s daily childcare activities were not a proper

 8   reason for discounting her credibility, but that her work activities during the

 9   alleged period of disability were. Id., ECF No. 37 at 18-19. The Court also held

10   that Plaintiff’s drug-seeking behavior and untruthfulness in an effort to obtain

11   narcotics was also a proper basis for discounting her credibility. Id. at 19-22. Thus,

12   the Court upheld the ALJ’s credibility determination. Id. at 22.

13          Upon remand, the ALJ again concluded that Plaintiff’s subjective pain

14   complaints were not entirely credible and that they were belied by her medical

15   improvement, her daily childcare activities, and the medical evidence.10 AR 1306-

16   07. In finding that Plaintiff’s daily activities undermined her subjective symptoms,

17   the ALJ relied entirely on Plaintiff’s childcare activities and other daily household

18

19
            10
                Because the ALJ relied on different bases for discounting Plaintiff’s credibility, apart
20   from the reasons this Court addressed in its prior decision, the law of the case doctrine does not
     apply. It is unclear why the ALJ did so.

     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 29
 1   chores. AR 1306-07. The ALJ’s reliance on these factors conflicted with this

 2   Court’s prior decision and was clearly error.

 3         However, the ALJ offered several additional reasons for discounting

 4   Plaintiff’s subjective pain complaints. The ALJ reasoned that Plaintiff significantly

 5   improved by 2013. AR 1308; see AR 1287, 1584, 1829. This was proper. See, e.g.,

 6   Burch, 400 F.3d at 681; 20 C.F.R. §§ 404.1529(c)(3)(v), 416.929(c)(3). Plaintiff

 7   argues that “medical improvement” is a term of art that relates to a claimant being

 8   initially disabled but then improving so as to no longer qualify for benefits. ECF

 9   No. 10 at 20. While “medical improvement” does have a specific regulatory

10   definition in another context, see 20 C.F.R. § 404.1594, it is also used colloquially

11   in evaluating pain symptoms. See Burch, 400 F.3d at 681.

12         Finally, the ALJ discounted Plaintiff’s subjective pain complaints because

13   they were inconsistent with the medical evidence. AR 1307. Plaintiff reported to

14   her doctor in December 2008 that she hurt, but was able to function. AR 515.

15   Despite various pain complaints to her providers, her physical examinations were

16   consistently normal and “quite benign.” See AR 528-29, 554-57, 700, 729, 737,

17   751, 793, 847, 899, 916, 920, 1023, 1036, 1158, 1727-28. At a pain consultation in

18   September 2010, Dr. Henry Kim noted that Plaintiff “appeared to actively reduce

19   [her] range of motion.” AR 920. He also noted that she “demonstrated ratchet-like

20   giving way weakness with poor effort on both sides.” AR 920. An ALJ may


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 30
 1   discount a claimant’s subjective symptom testimony when it is inconsistent with

 2   the medical evidence. Carmickle, 533 F.3d at 1161; Tonapetyan, 242 F.3d at 1148.

 3         Plaintiff appears to argue that the ALJ rejected her subjective pain

 4   complaints because she did not produce objective medical evidence of the pain

 5   itself. ECF No. 10 at 21. While Plaintiff is correct that this would be error, see

 6   Burch, 400 F.3d at 680, this is not what the ALJ did. Rather, the ALJ discredited

 7   her testimony because the medical records affirmatively contradicted it, which is

 8   permissible. AR 1307. Plaintiff also argues that she went to the emergency room

 9   over 50 times during the relevant period. ECF No. 10 at 21. However, these visits

10   were often for conditions unrelated to her allegedly disabling impairments and, as

11   discussed above, her examinations during these visits were generally normal. See

12   AR 1066, 1084, 1096, 1278, 1582, 1611, 1632, 1673, 1680, 1688, 1696, 1715.

13         For the reasons discussed above, the ALJ erred when considering Plaintiff’s

14   daily childcare activities in discounting her subjective pain complaints, but then

15   provided two proper reasons for doing so.

16                                       VIII. Order

17         Having reviewed the record and the ALJ’s findings, the Court finds the

18   ALJ’s decision is not supported by substantial evidence and contains legal error.

19   Accordingly, IT IS ORDERED:

20   1.    Defendant’s Motion for Remand, ECF No. 16, is GRANTED.


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 31
 1   2.    Plaintiff’s Motion for Summary Judgment, ECF No. 10, is GRANTED in

 2         part.

 3   3.    The Commissioner’s decision to deny Plaintiff’s applications for Social

 4         Security benefits is REVERSED and REMANDED to the Commissioner

 5         for further proceedings consistent with this Order, pursuant to sentence four

 6         of 42 U.S.C. § 405(g). Because the error is limited to the vocational

 7         testimony, the Commissioner should obtain supplemental vocational expert

 8         evidence to clarify the effect of the assessed limitations on Plaintiff’s ability

 9         to perform other work in the national economy, including the number of jobs

10         available.

11   4.    Judgment shall be entered in favor of Plaintiff and against Defendant and the

12         file shall be closed.

13         IT IS SO ORDERED. The District Court Executive is directed to enter this

14   Order, forward copies to counsel, and close the file.

15         DATED this 27th day of September, 2019.

16                                   s/Robert H. Whaley
                                  ROBERT H. WHALEY
17                           Senior United States District Judge

18

19

20


     ORDER GRANTING DEFENDANT’S MOTION FOR REMAND AND
     GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT IN
     PART ~ 32
